Citation Nr: 0409716	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefit sought on appeal.  The veteran, 
who served on active duty for training from March 1964 to October 
1964, appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for additional development in October 2000, and that development 
was completed by the RO.  The case has since been returned to the 
Board for appellate review.

The Board observes that the veteran originally filed his claims 
with the RO in Waco, Texas.  However, the veteran moved to Topeka 
Kansas, and as a result, the claims file was subsequently 
transferred in February 2003 to the RO in Wichita, Kansas.  In 
February 2003, the veteran indicated another change of address, 
and his claims file was again transferred to the RO in St. Louis, 
Missouri, which issued a Supplemental Statement of the Case and 
also certified the veteran's appeal to the Board of Veterans' 
Appeals.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal have been obtained.

2.  The veteran's left ankle disorder clearly and unmistakably 
existed prior to service.

3. The veteran's preexisting left ankle disorder is not shown by 
clear and unmistakable evidence to have chronically worsened or 
increased in severity during service.

4.  A left ankle disorder has not been shown to be causally or 
etiologically related to a service-connected disability.
CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a service-
connected disease or injury. 38 U.S.C.A. §§ 1101, 1131, 1132, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist 
the claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

The Board notes further, that the United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.   

In the present case, a substantially complete application was 
received in March 1998.  Thereafter, in a rating decision dated in 
August 1998 the benefits were denied.  Only after those rating 
actions were promulgated did the AOJ, in a November 2002 letter 
specifically provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board also 
notes that the record indicates that prior to that time the 
appellant had been apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the division of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the Board notes that the appellant had been provided with 
a copy of the rating decision dated in August 1998, setting forth 
the general requirements of the law, the evidence considered, and 
the reasons why his claims were denied.  The general advisement 
and the pertinent laws and regulations were reiterated in a 
Statement of the Case dated in December 1998 as well as in 
Supplemental Statements of the Case dated in September 1999 and 
November 2003.  In addition, a BVA decision dated in October 2000 
remanded the case for further development, which included a 
request for additional treatment records and a VA examination.  
That decision also informed the veteran of the pertinent laws and 
regulations pertaining to a claim for service connection.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-422.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant."). 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in November 2002 was not given 
prior to the first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental Statement 
of the Case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
However, the Board also acknowledges that VA's Office of General 
Counsel (OGC) recently issued an opinion on the issue of the 
"fourth element."  In VAOPGCPREC 1-2004, the OGC held that the 
requirement that VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim through the 
documents described above.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The appellant 
was afforded a VA medical examination in February 2003, which was 
conducted by a physician who reviewed the appellant's claims 
folder and rendered relevant opinions as to issues under 
consideration.  

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist the appellant in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  VA 
has satisfied its duties to inform and assist the appellant at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has pointed 
to no other evidence that has not been obtained, the Board finds 
that the record is ready for appellate review.  

Background and Evidence

Service records show that the veteran served on active duty for 
training from March 1964 to October 1964.

Service medical records indicate that the veteran was afforded an 
enlistment examination in February 1964 during which no clinical 
abnormalities pertaining to the veteran's ankles were noted.  Nor 
did the veteran report a medical history of any foot trouble or a 
bone or joint deformity.  In September 1964, the veteran sought 
treatment after injuring his right ankle while running and told 
the treating physician that he had a history of previous injuries 
to his right ankle.  There was slight swelling, but he had a full 
range of motion.  He was prescribed hot soaks, an ace wrap, and 
medication.  The veteran had several follow-up appointments during 
which he related that he had had recurrent problems with both 
ankles giving way for the past three to four years.  He had 
sustained numerous inversion type injuries of both ankles in the 
past four years with swelling and discoloration.  Examination of 
both ankles revealed marked mobility in inversion and an x-ray 
showed significant tilt of talus in mortise noted on stress views.  
He was diagnosed with instability of ankle joints due to trauma 
existing prior to his entry into service.  It was further noted 
that the veteran's disorder was not aggravated by his period of 
service.  

The veteran appeared before a Board of Medical Survey.  The 
medical board noted that the veteran had a history of frequent 
episodes of inversion sprains of both ankles dating back to high 
school.  He had been able to complete his basic training without 
severe difficulty, but did have at least two episodes of his right 
ankle giving way during his training at the First Infantry 
Training Regiment.  He stated that his ankles had always bothered 
him, but the right ankle was more frequently problematic than the 
left ankle.  It was also noted that the last acute episode of his 
right ankle giving way had occurred approximately one week prior 
to his admission. A physical examination was performed, and the 
medical board diagnosed the veteran with lateral ligamentous 
instability of both ankles and did not find him to meet the 
minimum standards for induction or enlistment.  The medical board 
further commented that he was unfit for further military service 
by reason of his physical disability that was neither incurred in 
nor aggravated by his period of active military service.  The 
veteran was informed of the medical board's findings and 
recommendation, and he waived his right to a hearing before a 
physical evaluation board.

Private medical records dated from March 1997 to March 1999 
document the veteran's complaints of ankle pain.  His treating 
physician noted that the veteran had sprained his ankle a couple 
of times during his military service and that he was discharged as 
a result.  The physician referred the veteran to a specialist.

The veteran filed his claim in March 1998 relating that he was 
found physically qualified for enlistment and subsequently 
discharged due to ankle injuries.  He claimed that his ankle 
disorder had been aggravated during his period of service.

In his VA Form 9 dated January 1999, the veteran argued that the 
record showed he was treated for a bilateral ankle disorder in 
service and that his left ankle was a contributing factor leading 
to his discharge.

Private medical records dated from January 1999 to August 1999 
document the veteran's complaints and treatment of bilateral ankle 
pain.  The veteran related that following service he continued to 
have problems such as instability and sprains of his ankles and 
that he now had rather severe symptoms.  After performing a 
physical examination and obtaining an x-ray, the physician 
diagnosed the veteran with unstable ankles from military service.  

Charles E. Graham, M.D. submitted a letter dated in August 1999 
indicating that he had treated the veteran for ankle injuries.  He 
related that the veteran suffered from laxity of the ankle 
ligaments with the right ankle being more severe than the left.  
Based on his medical experience and reasonable medical 
probability, he stated that the less affected area (left ankle) 
becomes more affected as time goes on as it has to take on more of 
the load to accommodate for the injured area (right ankle).  In 
other words, he commented that individuals tend to favor the more 
injured body part and will compensate by relying more on the less 
affected area in an attempt to prevent further strain.  Dr. Graham 
further opined that the veteran's injury to his left ankle was 
directly related to the injury of his right ankle, which had 
already been service-connected.  

In a transcript of the veteran's testimony before a Decision 
Review Officer in July 1999, the veteran stated that he did not 
have any problems with his ankles prior to his period of service 
or during boot camp.  He related that he was thereafter 
transferred to Camp Geiger, North Carolina where he twisted his 
right ankle while running in the sand.  He was sent to a Navy 
hospital, and his ankles were x-rayed.  He further testified that 
he had not hurt his left ankle during his period of service, but 
that it had been affected by the injury to his right ankle.  The 
veteran's representative pointed out that there was medical 
documentation that the veteran had been admitted to a hospital in 
September 1964 with a diagnosis of recurrent bilateral ankle 
sprains.  An examination during that hospital stay noted that the 
physical findings in the left ankle were similar to those of the 
right ankle.  The veteran clarified his contentions and stated 
that he was claiming service connection for the left ankle on a 
secondary basis.  In this regard, he believed his right ankle 
injury affected his left ankle.  

The veteran was afforded a VA examination in August 2003 for the 
purpose of determining the nature and etiology of his left ankle 
disorder.  The examiner noted that the veteran sustained two 
inversion injuries to his right ankle during advanced infantry 
training and that an investigation following the second injury 
revealed that the veteran had a history of frequent inversion 
sprains to both ankles dating back to high school.  He was seen by 
the military doctors again, reevaluated, and found unsuitable for 
continued training.  As a result, he received a medical discharge.  
He did not have any additional treatment or an evaluation until 
January 1999.  

After performing a physical examination, the VA examiner diagnosed 
the veteran with bilateral chronic ligamentous instability of the 
ankles and noted that according to the medical records and the 
veteran's own admission the bilateral ankle instability preexisted 
the veteran's period of active service and that the left ankle had 
been asymptomatic.  The examiner believed that the veteran 
obviously had chronic ligamentous instability of both ankles prior 
to entering service and that the condition manifested by the right 
ankle "rolling" on two occasions during advanced training.  He 
opined that the episodes which occurred during service did not 
aggravate the preexisting condition and that they were simply a 
manifestation of the pre-existing condition.  He noted that the 
medical records indicated tenderness over sinus tarsi bilaterally, 
but that there was no mention of any significant swelling.  
Therefore, he did not think that the episodes which occurred 
during active duty were so much acute sprains or tearing of the 
ligaments, as they were a reflection of the chronic underlying 
laxity of the tissues.  Overall, it was his very strong opinion 
that the veteran's ankle disorder had not changed whatsoever since 
before he entered service.  He had a flare-up of the right ankle 
on two occasions during service that did not change the underlying 
condition.  Furthermore, he commented that the left ankle disorder 
could not be in any way attributed to conditions which existed 
while the veteran was in the service.  In an addendum to this VA 
examination report, the examiner stated the left ankle disorder 
was not affected by his right ankle disorder.


Law and Analysis

The veteran contends that he is entitled to service connection for 
his left ankle disorder.  More specifically, he originally claimed 
that his left ankle disorder had been aggravated by his active 
service.  He later contended that his left ankle injury should be 
service-connected on a secondary basis.  In this regard, he argued 
that his left ankle had been affected by his right ankle disorder. 

The term "veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of inactive 
duty training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2003).  
Thus, the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on active 
duty and those who have served on active duty for training.  The 
Court has held this statute, in effect, means that an individual 
who has served only on active duty for training must establish a 
service-connected disability in order to achieve veteran status 
and to be entitled to compensation.

Furthermore, unless a claimant has established status as a 
veteran, neither the presumption of soundness nor the presumption 
of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 
at 470 (1995).  Nor is the claimant entitled to the benefit of the 
legal presumptions pertaining to service connection for certain 
disease and disabilities, for example, 38 U.S.C.A. § 1112 (West 
2002) and 38 C.F.R. §§ 3.307, 3.309 (2003).  Biggins v. Derwinski, 
1 Vet. App. 474, 478 (1991).

The fact that a claimant has established status as a "veteran" for 
purposes of other periods of service (e.g., a prior or subsequent 
period of active duty) does not obviate the need to establish that 
the claimant is also a "veteran" for purposes of the period of 
active duty for training where the claim for benefits is premised 
on that period of active duty for training.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).  The Court has interpreted the 
provisions of 38 U.S.C.A. § 101(24) as meaning that active duty 
for training will not be considered "active military, naval or air 
service" unless the claimant has previously established service 
connection for a disability incurred in such service.  Mercado-
Martinez v. West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. 
App. at 469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Active duty for training is full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c)(1) (2003).

Inactive duty training includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of the law.  38 C.F.R. § 3.6 (d) (4) (2003).

Only service department records can establish if and when a person 
was serving on active duty, active duty for training, or inactive 
duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In order for active duty for training to be characterized as 
"active service" under the statutory provisions, the evidence must 
show that the appellant was disabled during such training from an 
injury incurred in or aggravated by the line of duty.  The service 
department has indicated that the veteran served on active duty 
for training during the period in question.  However, the veteran 
has established service connection for a right ankle disorder that 
was aggravated during that period, and thus has established 
"veteran" status for the period of service in question.  

Once a claimant has carried his initial burden of establishing 
"veteran status," he is entitled to compensation for disability 
resulting from personal injury or disease contracted in the line 
of duty, or for aggravation of a preexisting injury or disease in 
the active military, naval, or air service.  See 38 U.S.C.A. § 
1110 (West 2002).

Applicable law provides that service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  In order to establish service 
connection, a claimant must generally submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or aggravation 
of an injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition. Id.  The United States Court of Appeals for Veterans 
Claims has further held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall be 
service connected for that degree of aggravation. Allen v. Brown, 
7 Vet. App. 439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) that a 
current disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, the VA General Counsel issued a precedent opinion 
which held that, to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability. See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to symptoms, has worsened. 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin such 
doubt may be resolved in favor of the claimant. By reasonable 
doubt is meant one which exists because of an approximate balance 
of positive and negative evidence which does not satisfactorily 
prove or disprove the claim. 38 C.F.R. § 3.102.

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that the 
veteran is not entitled to service connection for a left ankle 
disorder.  Although the veteran clearly has a current diagnosis of 
a left ankle disorder, the Board finds that the more persuasive 
and credible evidence in this case does not support the assertion 
that the current left ankle disorder is related to the veteran's 
service or to a service-connected disability.  In this case, the 
presumption of soundness applies because the veteran's physical 
examination at the time he enlisted in the service made no 
reference to a left ankle disorder.  However, as an initial 
matter, the Board finds that the veteran had a preexisting left 
ankle disorder prior to entering service.  In this regard, the 
veteran's service medical records show that he sought treatment in 
service and made several contemporaneous statements indicating 
that he had recurrent problems with both of his ankles dating back 
to high school.  In fact, his service medical records include a 
conclusion that the veteran's instability of ankle joints due to 
trauma existed prior to his entry into service.   Furthermore, the 
veteran initially claimed service connection on an aggravation 
basis in March 1998.  Lastly, the August 2003 VA examiner opined 
that the veteran had chronic ligamentous instability of both 
ankles prior to entering service.  Therefore, the Board finds such 
evidence to indicate that the veteran's left ankle disorder 
clearly and unmistakably existed prior to service.

However with respect to rebutting the presumption of soundness, as 
noted above, the Board's inquiry does not end with a determination 
that the veteran's claimed left ankle disorder clearly and 
unmistakably preexisted service.  The Board must also determine 
whether the veteran's preexisting left ankle disorder was 
aggravated during service.  To make this determination, the Board 
must consider the veteran's service medical records as well as 
evidence developed after service.  Although the Board acknowledges 
that the veteran did experience symptomatology related to his 
right ankle in service, the veteran's service medical records do 
not show that he ever injured or sought treatment for his left 
ankle, and the medical board stated that the veteran's bilateral 
ankle disability was neither incurred nor aggravated by his period 
of active military service.  The veteran at that time was informed 
of that finding, but did not then dispute it.  In fact, the 
veteran testified in July 1999 that he had not injured his left 
ankle during his active service.  Nor is there any medical 
evidence of record indicating that the veteran immediately sought 
treatment following his period of service.  The Board also finds 
it significant that the August 2003 VA examiner opined that the 
veteran's episodes in service were merely manifestations of his 
preexisting condition and did not represent aggravation of the 
disorder.  In fact, he strongly stated that the veteran's ankle 
disorder had not changed whatsoever since before he entered 
service.  He commented that the veteran only had a flare-up of the 
right ankle disorder on two occasions during service and that the 
left ankle disorder could not be in any way attributed to 
conditions that existed while in service.  The Board finds this to 
be persuasive evidence when viewed in the context of the remaining 
evidence of record.  Therefore, the Board is of the opinion that 
there is clear and unmistakable evidence establishing that the 
veteran's preexisting left ankle disorder did not chronically 
worsen or increase in severity during his period of service.  
Therefore, the Board finds that his left ankle disorder was not 
aggravated by service.


Based on the foregoing, the Board finds the veteran's claimed left 
ankle disorder clearly and unmistakably existed prior to service 
and that it was not aggravated by service; thus, the presumption 
of soundness is therefore rebutted.  38 U.S.C.A. § 1111.  See also 
VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further, that 
a discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by 
clear and unmistakable evidence that the veteran's left ankle 
disorder was not aggravated by service in order to conclude that 
there was a preexisting disorder.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).  Id.

As to the veteran's claim that his left ankle disorder is related 
to his service-connected right ankle disorder, the Board also 
finds that the more probative evidence of record does not support 
this contention.  Although the veteran has a current diagnosis of 
both a left ankle disorder and a right ankle disorder, the more 
credible medical evidence has not established a relationship 
between the two disorders.  In this regard, the Board notes the 
August 2003 VA examiner specifically stated that the veteran's 
left ankle disorder was not affected by his right ankle disorder.  
The Board does acknowledge that Dr. Graham had submitted an August 
1999 letter indicating that the two disorders were directly 
related.  However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 
488 (1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert has 
fairly considered the material evidence of record).  The Board, of 
course, is not free to project medical evidence on the basis of 
its own unsubstantiated medical conclusions. Flash v. Brown, 8 
Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the VA 
examiner's opinion to be more probative.  Dr. Graham apparently 
did not have a comprehensive review of the claims file.  He fails 
to discuss the veteran's history with respect to the preexisting 
nature of both the right and left ankle disorder, stating that the 
right ankle injury occurred in service and that the less affected 
left ankle injury is directly related to the right.  Further, Dr. 
Graham's failure to discuss or account for the clearly documented 
evidence of record regarding the preservice nature of the 
veteran's bilateral ankle disorder appears to indicate that he did 
not have the opportunity to review the entire record, and as such, 
his opinion rests on incomplete information not supported by the 
contemporaneous evidence of record.  In contrast, the VA examiner 
offered his opinion based on a review of all of the evidence, 
including the service medical records, and offered a rationale for 
the opinion reached that is clearly supported by the evidence of 
record.

The Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 5 
Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches greater probative weight to the opinion from the VA 
medical examiner who had the benefit and review of all pertinent 
medical records and who provides a rationale supported by the 
record.  Thus, the Board finds that service connection cannot be 
granted on a secondary basis.

Because the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for the 
veteran's left ankle disorder is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that his left 
ankle disorder is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of medical 
etiology or aggravation and absent a professional medical opinion 
linking the veteran's disorder to service, service connection 
cannot be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Service connection for a left ankle disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



